Citation Nr: 1709421	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  05-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation higher than 10 percent for service-connected right knee degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1990 until November 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  The hearing transcript is associated with the electronic claims file.

This matter was previously remanded by the Board in August 2009.  In April 2011, the Board denied an evaluation higher than 10 percent for degenerative changes of the right knee, and the Veteran appeal that determination to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 decision, the Court determined that the August 2009 remand directives had not been complied with and thus vacated the Board's April 2011 decision and remanded the matter with instructions to afford the Veteran another VA examination that complied with the prior remand directives.  Accordingly, the Board remanded this matter again in February 2013, November 2013, November 2014, July 2015, and September 2016.  

Sadly, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Board regrets the additional delay, yet it is necessary to ensure compliance with the Board's prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Court's August 2012 decision, the Board remanded this matter in February 2013 to secure a new VA examination complete with VA medical opinion as to the level of impairment that the Veteran experienced during flare-ups.  The requested examination was completed in July 2013, and found to be inadequate by the Board in a November 2013 remand.  A supplemental opinion was directed.  The requested supplemental opinions were provided in February 2014, and another in July 2014.  Both were found to be inadequate by the Board in a November 2014 remand, and a new examination was ordered to be conducted by a different examiner.  The new examination occurred in February 2015, and was again determined to be inadequate by the Board in a July 2015 remand.  Again, another supplemental opinion was requested.  Pursuant to the Board's July 2015 remand directives, the new examination and opinion was provided in November 2015.  

Most recently, in the September 2016 remand the Board found the November 2015 opinion to be partly inadequate.  Specifically, the November 2015 VA examiner had concluded that an opinion could not be provided as to whether there was additional functional impairment during flare-ups without resorting to mere speculation because the Veteran denied flare-ups at the time of the examination.  The Board highlighted that the examiner's statement that an opinion could not be provided without resort to mere speculation was itself an opinion, and that as such it was supported by an insufficient rationale.  To that end, the Board cited to several instances in the record when the Veteran described right knee flare-ups and found that those records were not appropriately considered by the examiner.  Further, the Board highlighted that the examiner failed to include an explanation as to why the Veteran's reports of additional functional limitation were not a sufficient basis for making a conclusion about additional impairment during flare-ups.  

The November 2015 VA examination also failed to include relevant range of motions findings. Examination reports regarding joint conditions must contain range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing. 38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016). Thus, the Board remanded this matter to secure a VA examination that included all relevant range of motion findings.

In November 2016, the Veteran underwent another VA knee and lower leg condition examination.  The examiner indicated that the Veteran was not being examined during a flare-up.  However, the examiner concluded that the examination findings were medically consistent with the Veteran's statements describing functional loss during flare ups.  The examiner then indicated that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during a flare up.  This was described in terms of additional loss of range of motion with flexion and extension limited to 75 degrees.  The examiner also identified the following additional functional limitations during a flare-up:  no running, jumping, or squatting; and limited sitting, standing, walking, climbing, and lifting.  The examiner did not use VA 21-0960M-9 (2013), or otherwise include range of motion findings in active and passive motion, or in weight bearing and non-weight bearing as specified by the Board in the September 2016 remand directives.  

While the Board finds the November 2016 VA examiner's opinions and findings regarding additional functional limitation during flare-ups to describe adequately the additional range of motion impairment during a flare-up in compliance with the Board's prior remand directives, remand is nonetheless required to secure an examination report that complies with the Court's decision in Correia, 28 Vet. App. 158, and with the Board's prior remand directives.  Stegall, 11 Vet. App. at 271.  

Lastly, on remand appropriate efforts should be made to obtain outstanding and relevant private or VA treatment records as associate them with the claims file.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Also, contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination with the same examiner that provided the November 2016 examination if possible, to determine the severity of the service-connected degenerative changes of the right knee.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Then, readjudicate the claim of entitlement to an evaluation higher than 10 percent for service-connected right knee degenerative changes.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA examination may impact the determination made.  See, e.g., 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

